     Case 2:18-cr-00294-APG-DJA Document 176
                                         175 Filed 09/03/21 Page 1
                                                                 3 of 2
                                                                      4



 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6                                              *   *   *
 7
 8
 9         UNITED STATES OF AMERICA,

10                       Plaintiff,
11         v.                                                   2:18-cr-00294-APG-DJA-1
12         JOSHUA MICHAEL MARTINEZ,
           et al.
13
14                       Defendants.

15
16                                ORDER CONTINUING SENTENCING
17
18
19
           Based upon the stipulation of counsel, and good cause appearing therefore, I find that:
20
21
     1.    The Defendant, Joshua Michael Martinez joins in the requested continuance.
22
     2.    Further additional time requested by the stipulation is necessary under Fed. R. Crim. P.
23
           32, and for counsel to adequately prepare any objections to the Pre-sentence Report, and
24
           for the Probation Department and for the United States Attorney to respond in advance of
25
           the sentencing date.
26
     4.    This is the second request for a continuance of the sentencing date.
27
     5.    For all of the above stated reasons, good cause exists to grant a continuance of the
28

                                               Page 3 of 4
     Case 2:18-cr-00294-APG-DJA Document 176
                                         175 Filed 09/03/21 Page 2
                                                                 4 of 2
                                                                      4



 1          sentencing date.
 2
 3
 4          Based upon the foregoing findings of fact, I make the following conclusions of
 5   law:
 6   1.     Additional time is needed by Defense Counsel to prepare for the Sentencing and a
 7          continuance is necessary to afford Defendant with effective assistance of counsel.
 8   2.     That good cause exists under Fed. R. Crim. P. 32(b)(2), to grant the requested
 9          continuance.
10                                               ORDER
11          Based upon the Stipulation of the parties, and good cause appearing therefore:
12          IT IS HEREBY ORDERED that the Defendant’s sentencing hearing be continued
13   as follows:
14          The Sentencing currently scheduled for September 8, 2021 at 1:30 p.m. is vacated and
15   is continued to the 27th day of October                    , 2021, at the hour of 4:00 p.m.
16
17
18
19
20
21                                               DATED this 3rd day of September,
                                                                             ber,2021
                                                                                  2021
22
23
                                                 United States District Judge
24
25
26
27
28

                                               Page 4 of 4
